Exhibit 23.1 KPMG LLP Telephone (416) 777-8500 Bay Adelaide Centre Fax (416) 777-8818 Suite 4600 www.kpmg.ca 333 Bay Street Toronto, ON M5H 2S5 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of The Bank of Nova Scotia We consent to the use of our reports, each dated December 7, 2012, with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting incorporated by reference herein and to the reference to our firm under the heading "Experts" in the Registration Statement. Chartered Accountants, Licensed Public Accountants August 19, 2013 Toronto, Canada KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative ("KPMG International"), a Swiss entity. KPMG Canada provides services to KPMG LLP. KPMG Confidential
